Valente, J. (dissenting).
The question in this case of primary concern is whether the Supreme Court should, in the first instance, pass upon the efficacy of a Department of Housing and *436Buildings’ violation filed against plaintiff’s premises or whether plaintiff should be relegated to the remedy of appeal to the Board of Standards and Appeals (hereinafter “ Board ”). In reaching a conclusion, we must bear in mind that the significant issue which plaintiff poses for determination in the instant action involves the applicability and interpretation of the rules of the Board.
The implications of the ruling of the majority of this court are vast and grave. In 1951, the Commissioner of Housing and Buildings and the Borough Superintendent of Manhattan issued to plaintiff a notice of violation charging an infraction of sections 267 and 272 of the Labor Law. The specification was that on various floors of two 10-story tenant factory buildings, owned by plaintiff, the areas on both sides of horizontal exits — through which one may go from one building to the other—were not occupied by the same tenant.* Similar notices and orders were issued in 1954,1957 and 1959.
In 1959, plaintiff was convicted for failure to comply with violation and order. The conviction was affirmed (People v. Namro Holding Corp., 10 A D 2d 702, affd. 8 N Y 2d 1131). In affirming, a majority of this court said: “ The propriety of the Notice of Violation may not be collaterally reviewed in the criminal prosecution for its disobedience (People v. Gillman, 6 A D 2d 899). Adequate review by the Board of Standards and Appeals on that score could have been obtained under subdivision 6 of section 666 of the New York City Charter ”. Now, 11 years after the issuance of the first violation and order, and after a conviction has been affirmed for failure to comply, the majority of this court would declare that the rules of the Board claimed to have been infringed, are inapplicable to plaintiff’s premises, and that the violations and orders are void.
The complaint herein was properly dismissed by Special Term because plaintiff failed to exhaust the available administrative remedy by appeal to the Board — a course specifically alluded to in our decision in People v. Namro Holding Corp. (supra) — before commencing this action for a declaratory judgment.
In Lesron Junior v. Feinberg (13 A D 2d 90) this court discussed the question of the failure to exhaust the administrative remedy of appeal to the Board in an action to enjoin the erection of a building on the ground that the new building would violate the height restrictions of the Zoning Resolution of the City of New York. By a sharply divided court it was there held that *437plaintiff could maintain its action because it u could not obtain adequate and complete relief in the prosecution of an appeal to the Board of Standards and Appeals” (p. 94). Two Justices dissented and would have relegated the plaintiff to the remedy of appeal to the Board.
The considerations which impelled a majority of this court to sustain the complaint in Lesron are absent in the instant case. Plaintiff herein can obtain complete relief from the Board if it is entitled to it. Moreover, since the crux of plaintiff’s case is the claimed inapplicability of the Factory Exit Rules of the Board, what more appropriate tribunal exists to clarify the scope and intent of those rules than the Board itself?
The intricate path through the statutory labyrinth taken by the majority opinion in reaching its conclusion is, in itself, an eloquent demonstration of the soundness of the rule requiring an exhaustion of the administrative remedies. It is readily apparent that we have here — as I wrote in Lesron (p. 100) — “ a classic example of the necessity for review by experts rather than by a court ”. The majority would substitute the court for the expert body to which the New York City Charter (§ 666, subd. 6, par. [a]) gave exclusive jurisdiction to unravel the complicated problems that arise in the enforcement of the rules governing the use, occupancy and safety of buildings in New York City.
When one considers the extent of the number of violations and orders issued by the Department of Housing and Buildings in the course of a year, and the incidence of appeals to the Board of Standards and Appeals, it becomes evident what havoc the decision the majority announces will create in the field of the review of violations.* This decision opens the doors of the courts to a flood of litigation never intended to be heard in the first instance by courts but by the qualified experts on the Board. When questions are presented, such as in the instant case, which are particularly within the realm of the specialization of the Board, and when that Board can afford full relief, there is no compelling reason why the plaintiff should not be relegated to the administrative remedy of appeal to the Board.
I therefore dissent and would affirm the dismissal of the complaint.
*438Breitel, J. P., and Eager, J., concur with McNally, J.; Valente, J., dissents in opinion in which Stevens, J., concurs.
Order and judgment (one paper) reversed, on the law, with costs to plaintiff-appellant, and plaintiff’s motion for summary judgment granted, with $10 costs.

 A different tenant on each side would increase the likelihood that a horizontal exit would be locked, and thereby add to the hazards in ease of a fire.


 The Annual Report of the Department of Buildings of the City of New York for 1961 contains a table (Table No. 6, p. 40) of the number of violations filed annually by the Building Division for the years 1957-1961 as follows: 1957 — 25,574; 1958 — 23,794; 1959 — 24,135; 1960 — 23,436; 1961 — 24,855. All such violations, except the “Unsafe” category — which average about 800 each year — are appealable to the Board of Standards and Appeals.